DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s request for continued examination (RCE) filed on March 25, 2022.  In virtue of this filing:
Claim 4 is cancelled; and thus,
Claims 1-3 and 5-13 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-2, 5 and 10 are objected to because of the following informalities:  
Claim 1, in line 3, --,-- should be inserted after “encapsulation”
Claim 1, in line 4, “and” should be deleted
Claim 2, in line 2, “can be rolled” should be changed to --rollable--
Claim 5, in line 1, “4” should be changed to --1--
Claim 10, in line 9, “can be rolled” should be changed to --rollable--
Appropriate correction is required.
Claims 3, 6-9 and 11-13 are also objected as being dependent upon objected claims 1-2 and 10, respectively.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-3 and 5-13 would be allowable if corrected to overcome the objection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lang et al. – US 2009/0142556
Prior art Chen – US 2009/0021666
Prior art Wang et al. – US 2006/0141135
Prior art Urushido – US 2005/0110049
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 10, 2022